Citation Nr: 9900182	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke



INTRODUCTION

The appellant served on active duty from March 1942 to 
January 1943.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from an August 1997 rating 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he has to be assisted in order to 
walk up and down the stairs of his house.  He has pain from 
his neck to his toes, he itches, and he believes he is blind.  
He contends he cannot go downtown unless his son or another 
neighbor helps him.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for special monthly pension 
based on the need for regular aid and attendance or 
housebound status.


FINDINGS OF FACT

1.  The appellants nonservice-connected disabilities are 
bilateral senile cataracts and age-related maculopathy, rated 
as 70 percent disabling; lumbar myositis, rated as 40 percent 
disabling; contracted gallbladder with multiple stones, rated 
as 10 percent disabling; degenerative joint disease, mild, of 
the right patello-femoral joint, equivocal right knee joints 
small loose body, rated as 10 percent disabling; cervical 
myositis, rated as 10 percent disabling; severe left 
epidermophytosis, rated as 10 percent disabling; organic 
brain disorder with affective component, rated as 10 percent 
disabling; and benign prostatic hypertrophy, tinea corporis, 
varicose veins and essential hypertension all rated as 
noncompensably disabling.

2.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The appellant is not unable to dress or undress himself 
or to keep himself ordinarily clean and presentable, feed or 
clothe himself, bedridden, or incapable of attending to the 
needs of nature without assistance.

4.  The appellants disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for his daily personal needs without regular personal 
assistance from others, nor do they result in an inability to 
protect himself from the hazards and dangers of his daily 
environment.

5.  The appellants disabilities do not result in his 
confinement to his home and the immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension by reason of 
the appellant being in need of the regular aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).

2.  The criteria for a special monthly pension by reason of 
the appellant being housebound due to disabilities have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellants claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, he has presented a claim that is plausible.  Further, he 
has not alleged nor does the evidence show that any records 
of probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The VA treatment and examination reports and the private 
medical records of record sufficiently document the nature 
and severity of his disabilities, and the impact his 
disabilities have on his personal functioning.  Therefore, no 
further development is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  The Board finds 
that the duty to assist the appellant has been satisfied.

The appellant was assigned a permanent and total disability 
evaluation for pension purposes effective October 21, 1975 in 
a May 1976 rating decision.  Entitlement to a special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate was denied in March 1991 and September 
1992 rating decisions.  In September 1994, the Board remanded 
an appeal of the claim for special monthly pension to obtain 
any private or VA treatment records subsequent to April 1990.  
The RO issued a rating decision in August 1996 after this 
development, and confirmed and continued the denial of 
special monthly pension.  The Board then denied the claim for 
special monthly pension in a May 1997 rating decision.  In 
June 1997, the appellant filed a new claim for special 
monthly pension which was denied in the August 1997 rating 
decision on appeal.

Just as when an increase in the disability rating is at 
issue, in the instant case, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Therefore, although the Board has reviewed all the 
evidence of record, it finds that the most probative evidence 
is that which has been developed immediately prior to and 
during the pendency of the claim on appeal since the Boards 
May 1997 decision addressed all the prior evidence.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d).  For pension purposes, a person shall be 
considered to be in need of regular aid and assistance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity, or (2) helpless or blind, or 
so near helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352.  In making such determinations, 
consideration is given to such conditions as: inability of 
the veteran to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of the veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
Bedridden will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  

Pension benefits are payable by reason of being housebound 
when, in addition to having a single permanent disability 
rated as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his disabilities to his dwelling and the immediate 
premises, or if institutionalized to the ward or clinical 
area.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The appellant has alleged his various conditions have 
worsened.  He alleged that his eye condition included 
blindness with cataracts and retinal detachment.  He has 
hypertension (heart condition), a mental condition (loss of 
memory), a chronic skin condition (sarcoma), and chronic 
arthritis.  The appellant maintains that in order to walk up 
and down the stairs of his two-story dwelling he has to be 
assisted.  The back yard entrance is accessible for him to 
walk the little distance between the street and the car and 
the house.  He stated that he had pain from his neck to his 
toes and believes he is blind.  The appellant alleges that he 
goes to town if his son or another neighbor helps him; 
otherwise he cannot make it.

A VA examination for aid and attendance/housebound status was 
conducted in July 1997.  The appellant reported for the 
examination without relatives.  His neighbor brought him in 
his car.  The examiner indicated that the available clinical 
records were reviewed, to include prior VA examinations for 
aid and attendance/housebound status in November 1990, August 
1992, February 1995 and February 1996, with previous findings 
of degenerative joint disease of the spine and the right 
knee, organic brain syndrome, senile cataract, and age-
related maculopathy.  The appellant complained of generalized 
aches and pains, and forgetfulness.  He stated he was voiding 
well and had no gastrointestinal complaints.  It was noted 
that the appellant was not hospitalized, nor was he blind or 
bedridden.  On examination, build and state of nutrition was 
reported as good, with no abnormalities of gait or posture.  
There was no restriction of motion in the upper extremities 
and no clinical evidence of arthritis.  There were no 
amputations.  On examination of the lower extremities, Grade 
I below-the-knee varicose veins in the medial surface of both 
legs with mild pitting edema, bilaterally, was found.  There 
was no swelling and no deformities of the joints, with 
complete range of motion of the joints.  However, both knees 
demonstrated noise on motion.  Weightbearing, balance and 
propulsion were good.  There was mild spasm of the 
paravertebral muscles of both the cervical and lumbosacral 
spine; however, there were no restrictions of motion of the 
spine.  The appellant was oriented, relevant, and coherent, 
with his memory preserved.  The examiner stated that the 
appellant was able to attend to the wants of nature and to 
keep himself clean and presentable.  He lived on the second 
floor and walked up and down as necessary.  The appellant 
went to town when necessary either by public car or in his 
sons car.  At home he mostly listened to the radio and to 
the television.  The appellant was able to walk without 
assistance as necessary.  He used a cane and did not need and 
attendant to leave the premises.  Diagnoses included 
degenerative joint disease of the spine and right knee; 
varicose veins below the knee bilaterally; arterial 
hypertension; benign prostatic hypertrophy; cholelithiasis.  
The examiner concluded that the appellant was not housebound 
and was not in need of regular aid and attendance.

At a VA visual examination conducted in August 1997, the 
appellant complained of progressive loss of vision and 
cataracts in both eyes.  Both near and far corrected vision 
was 20/200, bilaterally.  There was no visual field deficit.  
Diagnoses were age-related maculopathy and senile cataracts.

The appellants current nonservice-connected disabilities are 
bilateral senile cataracts and age-related maculopathy, rated 
as 70 percent disabling; lumbar myositis, rated as 40 percent 
disabling; contracted gallbladder with multiple stones, rated 
as 10 percent disabling; degenerative joint disease, mild, of 
the right patello-femoral joint, equivocal right knee joints 
small loose body, rated as 10 percent disabling; cervical 
myositis, rated as 10 percent disabling; severe left 
epidermophytosis, rated as 10 percent disabling; organic 
brain disorder with affective component, rated as 10 percent 
disabling; and benign prostatic hypertrophy, tinea corporis, 
varicose veins and essential hypertension all rated as 
noncompensably disabling.


Aid and Attendance

After a careful review of the evidence of record, the Board 
finds that the medical evidence does not indicate that the 
appellant meets the criteria for entitlement to special 
monthly pension benefits based on the need for regular aid 
and attendance.  The appellant lives in a house and is not a 
patient in a nursing home.  There is no evidence of record 
that indicates that the appellant is blind or nearly blind.  
The VA examiner in 1997 specifically noted that the appellant 
was not blind.  The visual examination found no visual field 
deficit, with vision in both eyes.

Additionally, the evidence does not show that the appellant 
is unable to prepare his food, is unable to take care of 
daily self-care activities, is incapable or is otherwise in 
need of regular aid and attendance as envisioned by the 
regulation.  The VA examiner documented no restriction in the 
range of motion of the upper extremities.  The appellant was 
said to be able to attend to the wants of nature and was 
clean and presentable, and did not require an attendant to 
leave the premises.  The examiner in 1997 specifically 
indicated that the appellant was not in need of regular aid 
and attendance.

The Board has considered the appellants contentions that he 
is blind, has other disabilities and that he requires 
assistance to manage the stairs in his house and to go to 
town.  However, on balance, the Board has accorded more 
probative weight to the opinion of the VA examiners.  Both 
the medical and visual examiners concluded that the 
appellant was not blind.  The appellant, as a lay person, is 
not competent to establish a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994), and the Board 
therefore rejects his testimony in that regard.  And 
although he has alleged that he required ambulatory 
assistance, when observed during the VA examination, he was 
did not require such assistance.  His state of nutrition was 
said to be good and there was no evidence either by 
examination of his upper extremities or by his physical 
presentation that he required assistance with attending to 
his activities of daily living.  

Accordingly, special monthly pension benefits based on the 
need for regular aid and attendance is not warranted.

Housebound

Entitlement to the housebound benefits requires that there be 
one permanent disability ratable as 100 percent disabling.  
Additionally, there must be a separate disability or 
disabilities independently ratable at 60 percent, or the 
appellant must be substantially confined as a direct result 
of his disabilities to his dwelling and the immediate 
premises, or institutionalized to the ward or clinical area.  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351.

In this case, the evidence of record does not show that the 
appellant has a single disability that was rated at 100 
percent, which is a requirement for the assignment of the 
housebound rate of pension.  Additionally, the appellant has 
not been institutionalized and the clinical evidence fails to 
establish that the appellant is confined to his dwelling and 
the immediate premises.  The appellant has reported that he 
was able to use public transportation and was able to get to 
his son or neighbors car to go to town where he conducts his 
personal business.  Importantly, the VA examiner in 1997 
specifically indicated that the appellant was not housebound.  
As such, the Board concludes that special monthly pension by 
reason housebound status is not warranted.


ORDER

Special monthly pension based on the need for regular aid and 
attendance or housebound status is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
